         Case 1:21-cv-00338-GSK Document 19                Filed 08/20/21     Page 1 of 4




                UNITED STATES COURT OF INTERNATIONAL TRADE
                    Before The Honorable Gary S. Katzmann , Judge




  Asociación de Exportadores e Industriales de Aceitunas de
  Mesa;
  Agro Sevilla Aceitunas S. Coop, And.;
  Ángel Camacho Alimentación, S.L.; and
  Alimentary Group DCoop. S. Coop. And.
                                                                     Court No. 21-00338
                                 Plaintiffs,

  v.

  UNITED STATES,
                                 Defendant.

  Musco Family Olive Company

                                 Defendant-Intervenor.




                    UNOPPOSED MOTION TO STAY PROCEEDINGS


       Pursuant to Rules 1 and 7 of the United States Court of International Trade, Plaintiffs

Asociación de Exportadores e Industriales de Aceitunas de Mesa, Agro Sevilla Aceitunas S.

Coop, And., Ángel Camacho Alimentación, S.L., Alimentary Group DCoop. S. Coop. And.

(collectively “Plaintiffs”) respectfully move this Court for an order staying further proceedings in

this action pending a final and conclusive disposition of all proceedings, including any and all

appeals and appeal periods, in the following action before the Court of International Trade:

Asociación de Exportadores e Industriales de Aceitunas de Mesa et al v. United States, Court of

Int’l Trade Ct. No. 18-cv-00195. Plaintiffs’ counsel has conferred with counsel for Defendant

and Defendant-Intervenor regarding this motion. Counsel for Defendant indicated that it does
          Case 1:21-cv-00338-GSK Document 19               Filed 08/20/21      Page 2 of 4




not oppose this motion. Similarly, counsel for Defendant-Intervenor also does not oppose this

motion.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). A decision

as to “[w]hen and how to stay proceedings is within the sound discretion of the trial court.”

Cherokee Nation of Oklahoma v. United States, 124 F.3d 1413, 1416 (Fed. Cir. 1997) (internal

citations omitted). In determining whether to stay a case pending the outcome of another, the

Court should weigh competing interests and maintain a balance between the interests of the

plaintiff, the defendant, non-parties or the public, and the Court itself. Georgetown Steel Co. v.

United States, 259 F. Supp. 2d 1344, 1346 (Ct. Int’l Trade 2003). A stay in this case pending the

final disposition of Court. No. 18-00195 would conserve the resources of the parties and the

Court and promote judicial economy.

       Staying this case would resolve or substantially narrow the issues before the Court

in this case. Court. No. 18-00195 involves substantially similar, if not identical, factual and legal

issues as in this case. This is because Court. No. 18-00195 challenges the U.S. Department of

Commerce’s (“Commerce’s”) affirmative final subsidy determination in the original

investigation of Ripe Olives from Spain while the present action addresses Commerce’s final

results in the first administrative review of the countervailing duty (“CVD”) order on Ripe Olives

from Spain that shares many of the same record facts relevant to Court. No. 18-00195. In fact, in

remand proceedings in Court. No. 18-00195 Commerce reopened the record of the original

investigation and placed evidence on that record taken from submissions made in the first

administrative review now being appealed. Such evidence is linked to legal claims still at issue
         Case 1:21-cv-00338-GSK Document 19                 Filed 08/20/21     Page 3 of 4




in Court. No. 18-00195 that are the same as the claims raised in the present action. Specifically,

in Court. No. 18-00195 the Court is still reviewing: (i) whether Commerce’s interpretation and

application of Section 771B of the Tariff Act of 1930 was lawful with respect to the attribution

of grower subsidies to processors of the subject merchandise; and (ii) whether Commerce’s

interpretation and application of Section 771(5A)(D)(i) of the Tariff Act of 1930 was lawful in

relation to BPS and Greening support payments. Importantly, the Court has twice remanded

these issues back to Commerce in Court. No. 18-00195 in reaction to Commerce’s interpretation

of law and fact -- interpretations that also underpin Commerce’s findings in the final results of

the first administrative review that is the subject of this action. See Commerce’s Issues and

Decision Memorandum for the Final Results of the Countervailing Duty Administrative Review

of Ripe Olives from Spain; 2017-2018 dated June 25, 2021, at Comment 1 (“Whether Commerce

Properly Interpreted and Applied the Standard Established by Section 771B(1) of the Act for

Determining “Substantially Dependent” Demand”) and Comment 2 (“Whether the EU CAP

Pillar I – BPS is De Jure Specific”) against Slip Op. 21-76 pages 16-20 (“Commerce’s

interpretation of Section 1677-2’s ‘substantially dependent’ requirement is not in accordance

with law”) and pages 10-15 (“Commerce’s interpretation of Section 1677(5A)’s de jure

specificity inquiry is unreasonable and is not in accordance with law”).

       The interests of the Court and judicial efficiency weigh in favor of a stay since the

outcome in Court. No. 18-00195 may determine whether the instant action is even necessary.

Indeed, a final resolution in Court. No. 18-00195 could lead to revocation of the CVD order,

rendering this action moot, or at least substantially focus the pertinent factual and legal issues.

To this end, Defendant’s interests will not be negatively affected by a stay given that Plaintiffs

continue to be subject to the current CVD cash deposit rate of 7.01 percent for Agro Sevilla, 5.23
         Case 1:21-cv-00338-GSK Document 19                Filed 08/20/21      Page 4 of 4




for Camacho and 22.36 percent for DCoop. while this action is pending. Simply stated, because

the factual and legal issues in this case are substantially the same as those in Court. No. 18-

00195, Plaintiffs submit that letting the judicial process play out in Court. No. 18-00195 rather

than litigating the same issues here protects the parties’ legal interests, while also conserving

their resources and the resources of the Court. Accordingly, a stay is warranted in these

circumstances.

       For these reasons, Plaintiffs requests that the Court stay further proceedings in this action

pending a final and conclusive disposition of all proceedings, including any and all

appeals and appeal periods, in Asociación de Exportadores e Industriales de Aceitunas de Mesa

et al v. United States, Court of Int’l Trade Ct. No. 18-cv-00195.

                                                      Respectfully submitted,

                                                      /s/ Matthew P. McCullough

                                                      Matthew P. McCullough
                                                      Daniel L. Porter
                                                      James Durling
                                                      James Beaty
                                                      Ana M. Amador Gil

                                                      Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                      1717 Pennsylvania Ave. N.W.
                                                      Washington, D.C. 20006
                                                      Tel. (202) 452-7373

                                                      Counsel to Plaintiffs Asociación de
                                                      Exportadores e Industriales de Aceitunas de
                                                      Mesa, Agro Sevilla Aceitunas S. Coop. And.,
                                                      Ángel Camacho Alimentación, S.L., and
                                                      Alimentary Group DCoop. S. Coop. And.

Dated: 08/20/2021
